Citation Nr: 1800991	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of injury to bilateral hands.

2.  Entitlement to service connection for residuals of injury to right leg. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1975 to September 1979, with subsequent service in the Army Reserves until 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required. 

REMAND

The Veteran is seeking service connection for residuals of injuries sustained in a motor vehicle accident which he asserts occurred in June 1976, while he was stationed in Freiberg, West Germany.  

Unfortunately, the Veteran's active duty service treatment records (STRs) have not been associated with his claims file, and thus there is no record of such accident.  In VA Memorandums dated July 2008 and May 2010, the AOJ determined that after a single request submitted through the Personnel Information Exchange System (PIES), the Veteran's STRs could not be located.

The duty to assist requires that VA continue to try to obtain records in the possession of a government agency until such a search becomes futile.  38 U.S.C. 
§ 5103A (c)(2).  Under 38 C.F.R. § 3.159 (c)(2), the Secretary must make as many record requests as are necessary; a search for records is "futile" only when it becomes clear the record does not exist or is not in the possession of the custodian.  Here, no such clarity is reflected by the record, as there are multiple other sources through which the Veteran's STRs could be located.  These sources include, but are not limited to, National Personnel Records Center (NPRC), Records Management Center (RMC), and the Defense Personnel Records Image Retrieval System (DPRIS).  Therefore, upon remand, copies of the Veteran's STRs should be requested through these sources, and any other appropriate source which may be in possession of the missing documents.

In addition, the Veteran testified in October 2017 that following the in-service accident, Military Police (MP) questioned him at the hospital.  Although he was unsure if a formal report was made, such a report has bearing on his claim and should be located, if possible.  The Board notes that such a report would likely be contained in the Veteran's Service Personnel Records; however, such records have not been associated with his claims file.  In addition to a search for STRs, the Veteran's Personnel Records should also be located.

Finally, if any of the missing records are located, the Veteran should be scheduled for a VA examination to determine the existence and etiology of any residuals of an in-service motor vehicle accident. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC), the Defense Personnel Records Image Retrieval System (DPRIS), and any other appropriate source, to request any available service treatment records and service personnel records from the Veteran's periods of service in the United States Army.  A specific request should be made for records from the Veteran's period of active duty in the Army from September 1975 to September 1979.  All responses, positive and negative, should be recorded and associated with the claims file.  All necessary and follow-up efforts should be made to obtain the records, until it is clear from the responses received that further requests would be futile.

If such records are not available or further attempts to locate such records would be futile, the Veteran should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159 (e).

2.  Conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, to include scheduling an examination or obtaining a medical opinion to determine whether the Veteran has any right leg or bilateral hand disabilities that are related to his military service.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




